 

LICENSE AGREEMENT

Prepared by Alex Abelian an individual by Chuma Holdings Inc., on December 22

                              

For use of the rights to use the trademark "Bong City"

This License Agreement (this “Agreement” of this “LicenseAgreement”) is made and
effective as of December 21st, 2015 (the “Commencement Date”) by and between:

Alex Abellan an individual organized and existing in British Columbia, with a
registered address at 4570 Blenkinsop Road, Victoria, BC (“Licensor”)

and

Chuma Holdings Inc.,a company organized and existing in Nevada, with a
registered address at 8484 Wilshire Blvd. Suite 510 (“Licensee”).

WHEREAS:


1.

Licensee wishes to obtain a license to use the trademark Bong City (hereinafter,
the “Asset”), and

 

2.          Licensor is willing to grant to the Licensee a non-exclusive,
non-transferable License to use the Asset for the term and specific purpose set
forth in this Agreement, NOW, THEREFORE, in consideration of the foregoing, and
of the mutual promises and undertakings contained herein, and other good and
valuable consideration, the parties agree as follows:

 

 



                              



LICENSE AGREEMENT

 1.  DEFINITIONS.
 2.  LICENSE GRANT.
 3.  CHARGES.
 4.  LICENSEE’S OBLIGATIONS.
 5.  INTELLECTUAL PROPERTY RIGHTS.
 6.  LIMITATION OF LIABILITY.
 7.  CONFIDENTIALITY.
 8.  DISCLAIMERS & RELEASE.
 9.  INDEMNITY.
 10. WAIVER.
 11. GOVERNING LAW.
 12. TERMINATION.
 13. LICENSE FEE.
 14. ASSIGNMENT.
 15. NOTICES.
 16. COUNTERPARTS.
 17. SEVERABILITY.
 18. ENTIRE AGREEMENT.
 19. SCHEDULE
     
     
     1. DEFINITIONS.

1.1 “Agreement" means this License Agreement including the attached Schedule.

1.2 “Confidential Information" means information that:

a/  is by its nature confidential;

b/  is designated in writing by Licensor as confidential;

c/  the Licensee knows or reasonably ought to know is confidential;

d/  Information comprised in or relating to any Intellectual Property Rights of
Licensor.

1.3 “Asset" means the Asset provided by Licensor as specified in Item 6 of the
Schedule in the form as stated in Item 7 of the Schedule.

1.4 “Intellectual Property Rights" means all rights in and to any copyright,
trademark, trading name, design, patent, know how (trade secrets) and all other
rights resulting from intellectual activity in the industrial, scientific,
literary or artistic field and any application or right to apply for
registration of any of these rights and any right to protect or enforce any of
these rights, as further specified in clause 5.

1.5 “Party" means a person or business entity who has executed this Agreement;
details of the Parties are specified in Item 2 of the Schedule.

1.6 “Term" means the term of this Agreement commencing on the Commencement Date
as specified in Item 4 of the Schedule and expiring on the Expiry Date specified
in Item 5 of the Schedule.

                              


         2. LICENSE GRANT.




2.1 Licensor grants to the Licensee a non-exclusive, non-transferable License
for the Term to use the Asset for the specific purpose specified in this
Agreement, subject to the terms and conditions set out in this Agreement.

         3. CHARGES.

3.1 In consideration of the Licensor providing the License under clause 2 of
this License Agreement, the Licensee agrees to pay Licensor the amount of the
License Charge as specified in Item 9 of the Schedule.

         4. LICENSEE’S OBLIGATIONS.

4.1 The Licensee cannot use the Asset, for purposes other than as specified in
this Agreement and in Item 8 of the Schedule.

4.2 The Licensee may permit its employees to use the Asset for the purposes
described in Item 8, provided that the Licensee takes all necessary steps and
imposes the necessary conditions to ensure that all employees using the Asset do
not commercialise or disclose the contents of it to any third person, or use it
other than in accordance with the terms of this Agreement.

4.3 The Licensee will not distribute, sell, License or sub-License, let, trade
or expose for sale the Asset to a third party.

4.4 No copies of the Asset are to be made other than as expressly approved by
Licensor.

4.5 No changes to the Asset or its content may be made by Licensee.

4.6 The Licensee will provide technological and security measures to ensure that
the Asset which the Licensee is responsible for is physically and electronically
secure from unauthorised use or access.

4.7 Licensee shall ensure that the Asset retains all Licensor copyright notices
and other proprietary legends and all trademarks or service marks of Licensor.

         5. INTELLECTUAL PROPERTY RIGHTS.

5.1 All Intellectual Property Rights over and in respect of the Asset are owned
by Licensor. The Licensee does not acquire any rights of ownership in the Asset.

         6. LIMITATION OF LIABILITY.

6.1 The Licensee acknowledges and agrees that neither Licensor nor its board
members, officers, employees or agents, will be liable for any loss or damage
arising out of or resulting from Licensor's provision of the Asset under this
Agreement, or any use of the Asset by the Licensee or its employees; and
Licensee hereby releases Licensor to the fullest extent from any such liability,
loss, damage or claim.

         7. CONFIDENTIALITY.

7.1 Neither Party may use, disclose or make available to any third party the
other Party's Confidential Information, unless such use or disclosure is done in
accordance with the terms of this Agreement.

7.2 Each Party must hold the other Party's Confidential Information secure and
in confidence, except to the extent that such Confidential Information:

a. is required to be disclosed according to the requirements of any law,
judicial or legislative body or government agency; or

b. was approved for release in writing by the other Party, but only to the
extent of and subject to such conditions as may be imposed in such written
authorisation.

7.3 This clause 7 will survive termination of this Agreement.

         8. DISCLAIMERS & RELEASE.

8.1 To the extent permitted by law, Licensor will in no way be liable to the
Licensee or any third party for any loss or damage, however caused (including
through negligence) which may be directly or indirectly suffered in connection
with any use of the Asset.

8.2 The Asset is provided by Licensor on an “as is" basis.

8.3 Licensor will not be held liable by the Licensee in any way, for any loss,
damage or injury suffered by the Licensee or by any other person related to any
use of the Asset or any part thereof.

8.4 Notwithstanding anything contained in this Agreement, in no event shall
Licensor be liable for any claims, damages or loss which may arise from the
modification, combination, operation or use of the Asset with Licensee computer
programs.

8.5 Licensor does not warrant that the Asset will function in any environment.

8.6 The Licensee acknowledges that:

a. The Asset has not been prepared to meet any specific requirements of any
party, including any requirements of Licensee; and
b. it is therefore the responsibility of the Licensee to ensure that the Asset
meets its own individual requirements.

8.7 To the extent permitted by law, no express or implied warranty, term,
condition or undertaking is given or assumed by Licensor, including any implied
warranty of merchantability or fitness for a particular purpose.



                              


         9. INDEMNITY.

9.1 The Licensee must indemnify, defend and hold harmless Licensor, its board
members, officers, employees and agents from and against any and all claims
(including third party claims), demands, actions, suits, expenses (including
attorney's fees) and damages (including indirect or consequential loss)
resulting in any way from:

a. Licensee's and Licensee's employee's use or reliance on the Asset,
b.any breach of the terms of this License Agreement by the Licensee or any
Licensee employee, and
c. any other act of Licensee.

9.2 This clause 9 will survive termination of this Agreement.

         10. WAIVER.

10.1 Any failure or delay by either Party to exercise any right, power or
privilege hereunder or to insist upon observance or performance by the other of
the provisions of this License Agreement shall not operate or be construed as a
waiver thereof.

         11. GOVERNING LAW.

11.1 This Agreement will be construed by and governed in accordance with the
laws of [COUNTRY]. The Parties submit to exclusive jurisdiction of the courts of
[COUNTRY].

         12. TERMINATION.

12.1 This Agreement and the License granted herein commences upon the
Commencement Date and is granted for the Term, unless otherwise terminated by
Licensor in the event of any of the following:

a. if the Licensee is in breach of any term of this License Agreement and has
not corrected such breach to Licensor's reasonable satisfaction within 7 days of
Licensor's notice of the same;
b.if the Licensee becomes insolvent, or institutes (or there is instituted
against it) proceedings in bankruptcy, insolvency, reorganization or
dissolution, or makes an assignment for the benefit of creditors; or
c. the Licensee is in breach of clause 5 or 7 of this Agreement.

12.2 Termination under this clause shall not affect any other rights or remedies
Licensor may have.

         13. LICENSE FEE.

13.1 In consideration for the License grant described in this License Agreement,
Licensee shall pay the yearly License fee as stated in Item 9 of the Schedule
immediately upon execution of this Agreement and upon each anniversary date of
this Agreement.

13.2 The License fee and any other amounts payable by the Licensee to the
Licensor, under this Agreement, are exclusive of any and all foreign and
domestic taxes, which if found to be applicable, will be invoiced to Licensee
and paid by Licensee within 30 days of such invoice.

         14. ASSIGNMENT.

14.1 Licensee shall not assign any rights of this License Agreement, without the
prior written consent of Licensor.

         15. NOTICES.

15.1 All notices required under this Agreement shall be in writing and shall be
deemed given (i) when delivered personally; (ii) five (5) days after mailing,
when sent certified mail, return receipt requested and postage prepaid; or (iii)
one (1) business day after dispatch, when sent via a commercial overnight
carrier, fees prepaid. All notices given by either Party must be sent to the
address of the other as first written above (unless otherwise changed by written
notice).

         16. COUNTERPARTS.

16.1 This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall
constitute one instrument.

         17. SEVERABILITY.

17.1 The Parties recognize the uncertainty of the law with respect to certain
provisions of this Agreement and expressly stipulate that this Agreement will be
construed in a manner that renders its provisions valid and enforceable to the
maximum extent possible under applicable law. To the extent that any provisions
of this Agreement are determined by a court of competent jurisdiction to be
invalid or unenforceable, such provisions will be deleted from this Agreement or
modified so as to make them enforceable and the validity and enforceability of
the remainder of such provisions and of this Agreement will be unaffected.



                              


         18. ENTIRE AGREEMENT.

18.1 This Agreement contains the entire agreement between the Parties and
supersedes any previous understanding, commitments or agreements, oral or
written. Further, this Agreement may not be modified, changed, or otherwise
altered in any respect except by a written agreement signed by both Parties.

IN WITNESS WHEREOF, this Agreement, including the attached Schedule, was signed
by the Parties under the hands of their duly authorized representatives and made
effective as of the Commencement Date.





Alex Abellan an individual


                                                                             
Alex Abellan
an individual


Chuma Holdings Inc.,


                                                                            
Paul Shively
CFO





                              



         19. SCHEDULE

Item 1.  LicenseAgreement

THE LICENSE AGREEMENT OF WHICH THIS SCHEDULE FORMS A PART IS DATED AS OF
December 22 AND IS BY AND BETWEEN THE PARTIES REFERENCED IN ITEM 2 BELOW.

Item 2.  Name and Address of Licensor and Licensee

Licensor: Alex Abellan an individual, a company organized and existing in
British Columbia, with a registered address at 4570 Blenkinsop Road, Victoria,
BC.

Licensee: Chuma Holdings Inc.,, a company organized and existing in Nevada, with
a registered address at 8484 Wilshire Blvd. Suite 510.

Item 3. Other license terms:
1.       Chuma Holdings will have the right to use the trademark “Bong City” in
California.
2.       The agreement is governed under the laws of the United States of
America and Canada.
3.       Chuma will have the right to negotiate for use of the trademark in
other states on the same terms.
4.       Alex Abellan will have the right to sell exclusive products acquired by
Chuma.      

Item 4. Commencement Date.
1.       December 22, 2015.

Item 5. Expiry Date.
1.       December 22, 2017. 2 years.
2.       The agreement can be extended or cancelled by mutual agreement.

Item 6. Description of Asset.
1.       The trademark “Bong City”. This is approved in Canada and  the United
States.

Item 7. Format of Asset.
1.       Approval and description of the trademark attached.

Item 8. Approved Purpose
1.       Sale of the products listed in the trademark application
Attached.

Item 9. License Fee.
1.       4% royalty on all sales of products under the trademark “Bong City” in
California by Chuma Holdings Inc.



                              

